In an action to recover damages for personal injuries, etc., the defendants appeal, as limited by their brief, from so much of an order of the Supreme Court, Nassau County (DeMaro, J.), dated July 8, 1996, as, upon reargument, adhered to its original determination denying their motion for summary judgment dismissing the complaint.
*442Ordered that the order is affirmed insofar as appealed from, without costs or disbursements; and it is further,
Ordered that counsel for the respective parties to the action are directed to show cause why an order should not be made and entered imposing such sanctions or costs, if any, on the parties or their attorneys pursuant to 22 NYCRR 130-1.1 (c) as this Court may deem appropriate, for failure to timely notify this Court of the settlement of the case, by filing an original and four copies of their respective affirmations or affidavits of that issue in the office of the clerk of this Court and serving one copy of the same on each other on or before August 7, 1997.
This record presents questions of fact as to whether the plaintiff Barbara Garrison sustained a serious injury as a result of the underlying accident. Rosenblatt, J. P., Copertino, Pizzuto, Krausman and Florio, JJ., concur.